Citation Nr: 0637022	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-12 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for depressive disorder.

2.  Entitlement to an initial compensable rating for a right 
knee disorder.

3.  Entitlement to separate schedular 10 percent ratings for 
tinnitus in each ear.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1980 to April 2003.

This case initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
After the veteran testified at a May 2004 RO hearing, and a 
May 2005 Board hearing, the Board in September 2005 remanded 
the depressive disorder and right knee ratings claim for 
additional development and stayed the tinnitus rating claim.  
Other issues were resolved in the Board's decision.  As 
explained below, the requested development has taken place 
and legal developments warrant the lifting of the stay, so 
the Board will decide the claims.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).


FINDINGS OF FACT

1.  The veteran was informed of the date and time of the VA 
examinations scheduled to assess the severity of his 
depression and right leg disorder, and of the consequences of 
failing to report for these examinations without good cause, 
but he neither reported for these examinations nor indicated 
why he could not do so.

2.  The evidence reflects that the veteran's depression 
causes recent memory loss, depressed mood, and poor sleep, 
but does not cause delusions or hallucinations, poor impulse 
control, suicidal or homicidal ideation, obsessions or 
compulsions, or panic attacks, or disruptions in speech or 
concentration.

3.  The preponderance of the evidence reflects that the 
veteran's right knee gastrocnemius strain causes slight 
limitation of motion, pain, and swelling, but does not cause 
ankylosis, subluxation, lateral instability, impairment of 
the tibia or fibula, or genu recurvatum, and there is X-ray 
evidence of mild degenerative joint disease (DJD) of the 
right knee.

4.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent schedular rating, which is the maximum 
rating authorized under 38 C.F.R. § 4.87, DC 6260.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in the veteran's favor, 
the criteria have been met for an initial evaluation of 30 
percent, but no higher, for depression.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 
(2006).

2.  With reasonable doubt resolved in the veteran's favor, 
the criteria have been met for an initial evaluation of 10 
percent, but no higher, for a right knee disorder.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003, 5260 (2006).

3.  There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for bilateral 
tinnitus.  38 U.S.C.A. §§ 1155, 5103A(a)(2) (West 2002); 38 
C.F.R. §§ 3.159(d), 4.1, 4.87, DC 6260 (2006); 38 C.F.R. 
§ 4.87, DC 6260 (2002); Smith v. Nicholson, 451 F.3d. 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Here, to 
the extent that the RO's January 2003 letter prior to its 
initial May 2003 adjudication of the veteran's claims did not 
fully comply with the VCAA as interpreted by subsequent case 
law, any error was cured by the Board's September 2005 remand 
followed by the Appeals Management Center's (AMC's) October 
2005 VCA letter prior to its readjudication of the claims in 
its March 2006 supplemental statement of the case (SSOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-377 (2006).

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The AMC's October 2005 VCAA letter also met the VCAA's 
requirements regarding the content of notification.  In it, 
the AMC told the veteran it was working on his claims for 
higher initial ratings for depressive disorder, tinnitus and 
a right knee disorder, and, in an attachment entitled, "What 
the Evidence Must Show," explained that in order to 
establish entitlement to a higher rating, the evidence had to 
show a disability had gotten worse.  In addition, the AMC 
stated that it needed additional information from the 
veteran, listed the types of evidence he could submit, and in 
an attachment entitled, "How You Can Help and How VA Can 
Help You," explained the respective responsibilities of VA 
and the veteran in obtaining additional Federal and non-
Federal evidence in support of the claims.  The AMC also 
wrote, on page 2 of the letter, "If there is any other 
evidence or information that you think will support your 
claim, let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."

In addition, the AMC complied with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), by sending a March 2006 
letter explaining how effective dates would be assigned if 
the increased ratings claims were granted.

Moreover, VA obtained all identified medical records.  In its 
September 2005 remand, the Board instructed the AMC to seek 
any yet unobtained psychiatric and right knee treatment 
records with the veteran's appropriate authorization.  The 
AMC requested such records from VA and told the veteran in 
its October 2005 letter that the veteran should complete the 
enclosed authorization and consent forms to allow it to 
obtain non-VA treatment records relating to his right knee 
and psychiatric disorder as well as from employers and others 
that could document missed work due to his depressive 
disorder.  As the veteran did not reply to this letter or 
otherwise provide the appropriate authorizations, the AMC was 
not required to take additional action pursuant to its duty 
to assist.  See 38 C.F.R. § 3.159(c)(1)(i), (ii) (2006) 
(veteran must cooperate fully with VA's reasonable efforts to 
obtain relevant  private records, including providing 
information about records and authorizing their release).  

In addition, as instructed by the Board, the AMC scheduled 
the veteran for VA examinations as to the severity of his 
psychiatric and right knee disorders.  The AMC informed the 
veteran that it had scheduled these examinations in a January 
206 letter in which it told him to contact the VA medical 
center (VAMC) where the examinations were scheduled if he 
could not keep the appointment, and the consequences of 
failing to report for the examination without good cause, 
which it defined.  The VAMC subsequently sent the veteran a 
February 2006 letter with the dates and times of the 
scheduled examinations and told him to call if he could not 
keep the appointment.  Although the two letters had slightly 
different addresses (the street name, city, state, and zip 
code were the same but the number was 1596 instead of 1548), 
there is no indication that either letter was returned, so it 
is presumed that the veteran received both letters.  See 
Woods v. Gober, 14 Vet. App. 214, 220 (2000) (presumption of 
regularity attaches to "all manner of VA processes and 
procedures," including mailing of documents).  The 
examinations did not take place because the veteran failed to 
report for the examination without good cause despite being 
properly informed of the consequences of not doing so; 
therefore, VA complied with its duty to assist in this 
regard.  

Therefore, as VA complied with its duties to notify and 
assist the veteran, no further development is required to 
comply with the VCAA or its implementing regulations, and the 
Board will proceed to adjudicate the veteran's claims.


Applicable Legal Principles

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where, as here, a veteran timely appeals a rating initially 
assigned when service connection is granted, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
appeal. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

As noted, the veteran failed to report for the scheduled VA 
Examinations regarding the severity of his depression and 
right knee disorder, so these claims for higher initial 
ratings will be decided on the rated based on the evidence of 
record.  38 C.F.R. § 3.655(b) (2006).


Depression

The veteran's depression is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9434 (2006), applicable to major 
depressive disorder.  Under the general rating formula for 
such psychiatric disorders, where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication, a 10 percent evaluation 
is warranted.  A 30 percent disability rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

At the March 2003 VA psychiatric examination, the veteran had 
some symptoms from the 10 percent criteria and some from the 
30 percent criteria.  Specifically, his recent memory was 
diminished, his mood was depressed, and he complained of poor 
sleep, as he did at the May 2004 RO hearing.  As the evidence 
thus reflects that the veteran's symptoms during the appeal 
period have been approximately evenly balanced between the 10 
and 30 percent criteria, he is entitled to the higher, 30 
percent rating for this period.  He is not, however, entitled 
to the next highest, 50 percent rating, because the March 
2003 VA examination concentration was intact, there were no 
delusions or hallucinations, poor impulse control, suicidal 
or homicidal ideation, obsessions or compulsions, or panic 
attacks, and speech was normal.  The evidence thus reflects 
that the veteran's depression caused few, if any, symptoms 
listed in the 50 percent criteria, so he is not entitled to 
that higher rating.

The evidence also reflects that the veteran is not entitled 
to an extraschedular evaluation for his depression under 
38 C.F.R. § 3.321(b)(1) (2006).  The veteran said at the 
March 2003 VA examination that he does not take time off from 
his full-time work as a corrections officer due to his 
depressive symptoms, although the VA examiner found that he 
had mild impairment of industrial capacity and social 
function.  At the May 2004 RO hearing, the veteran similarly 
indicated that he had not taken any time off from work in the 
past year because of mental health symptoms, although he did 
sometimes have problems at his current job getting along with 
coworkers or his boss (Hearing transcript, p. 16).  Moreover, 
while the veteran indicated at the March 2003 VA examination 
had previously received inpatient psychiatric treatment, he 
also stated at the examination and the RO hearing that he was 
not undergoing psychiatric treatment at that time, was not 
currently taking psychiatric medications, and had not had any 
psychiatric treatment for many years (Hearing transcript, p. 
16).  Thus, the veteran has not been frequently hospitalized 
for his depression and his average industrial impairment from 
his depression is no more than the mild impairment 
specifically recognized in the general rating formula for 
psychiatric disorders.  See also 38 C.F.R. § 4.1 (2006) 
("Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability").  Thus, 
referral of this case for extraschedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996).

In sum, the evidence reflects that during the entire appeal 
period, there have been approximately the same amount of 
symptoms from the veteran's depression listed in the 10 and 
30 percent criteria, so the benefit-of-the-doubt doctrine 
warrants a 30 percent rating for this disability.  There is 
little if any evidence, however, of symptoms in the 50 
percent criteria, however, so the benefit-of-the-doubt 
doctrine is not for consideration in this context and the 
veteran is not entitled to this higher evaluation on this, or 
any other, basis.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2006); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).  The claim for a higher initial rating 
for depression must therefore be granted to the extent 
indicated.


Right Leg Disorder

The veteran's right leg disorder, termed gastrocnemius strain 
of the right knee, is evaluated under 38 C.F.R. § 4.71a, DC 
5260 (2006), applicable to limitation of flexion of the leg.  
Under DC 5260, flexion limited to 60 degrees warrants a 
noncompensable evaluation, flexion limited to 45 degrees 
warrants a 10 percent rating, and greater limitations of 
flexion warrant higher ratings.  At both the February 2003 
and July 2004 VA examinations, range of motion of the knee 
was 0 degrees extension to 135 degrees flexion.  Normal range 
of motion of the knee is to 140 degrees of flexion.  
38 C.F.R. § 4.71a, Plate II (2006).  The veteran is therefore 
not entitled to a higher rating under DC 5260 because he does 
not have the limitation of flexion to 45 degrees warranting 
the higher, 10 percent rating.  Nor is the veteran entitled 
to a higher rating under the other diagnostic codes 
specifically applicable to the knee and leg, as both the 
February 2003 and July 2004 VA examinations indicated no 
deformity, discoloration, edema, effusion, Baker's cyst, 
laxity, or anterior drawer sign.  He thus does not have the 
ankylosis, subluxation, lateral instability, impairment of 
the tibia or fibula, or genu recurvatum that could result in 
a higher rating under the diagnostic codes specifically 
applicable to the knee and leg.

However, although the February 2003 right knee X-rays were 
normal, the July 2004 X-ray report indicated that there was 
mild DJD of the right knee.  Under 38 C.F.R. § 4.71a, DC 5003 
(2006), degenerative arthritis established by X-ray findings 
that causes noncompensable limitation of motion confirmed by 
findings such as swelling and painful motion warrants a 10 
percent rating.  As the VA examinations indicated some 
limitation of motion and the veteran indicated at the RO 
hearing that he has experienced pain and swelling in the knee 
during the appeal period (pp. 9-10), with reasonable doubt 
resolved in his favor the veteran is entitled to a rating of 
10 percent, but no higher, by rating his gastrocnemius strain 
of the right knee analogously under DC 5003 (2006).  See 
38 C.F.R. § 4.20 (2006).

The veteran is not entitled to a higher rating under DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995), or an extraschedular 
rating, 38 C.F.R. § 3.321(b)(1) (2006) because the 10 percent 
rating fully compensates him for the pain and swelling to 
which he testified, he has not been shown to have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated, he has not been frequently 
hospitalized for his right knee disability, and there is no 
indication in the record that the average industrial 
impairment from this disorder is in excess of that 
contemplated by the assigned evaluation or that application 
of the schedular criteria is otherwise rendered impractical.  
See also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006);  Bagwell v. 
Brown, 9 Vet. App. at 338-9 (1996).

In sum, the preponderance of the evidence reflects that the 
veteran is entitled to a rating of 10 percent for the entire 
appeal period by rating his right knee disorder analogously 
under DC 5003, but he is not entitled to a higher rating 
under any other potentially applicable diagnostic code or 
based on any other factors.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
a higher initial rating for a right knee disorder is granted 
to the extent indicated.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2006); Alemany v. Brown, 9 Vet. App. 
at 519-20. 


Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260, which 
was revised effective June 13, 2003 to clarify existing VA 
practice that only a single 10 percent evaluation may be 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  See 68 Fed. 
Reg. 25822 (May 14, 2003), codified at 38 C.F.R. § 4.87, DC 
6260, Note 2.  This revised regulation cannot be applied 
prior to its effective date, VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOGCPREC 3-2000 (Apr. 10, 2000), but the veteran is 
in any event not entitled to a higher rating under any 
version of the regulation, for the following reasons.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of DC 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources based on a Court precedent that 
could ultimately be overturned on appeal, the Secretary 
imposed a stay at the Board on adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay essentially included all those in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  Here, the RO granted service connection 
for the veteran's tinnitus in May 2003 and assigned a 10 
percent evaluation, which the veteran appealed, and which the 
Board stayed in September 2005 pending the outcome of the 
Smith case.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
DC 6260 as authorizing only a single 10 percent schedular 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Slip op. at 
6 (Reporter pagination not yet available).  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of DC 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.  Id. at 7-8.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
schedular disability rating is the maximum rating available 
under DC 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent schedular rating 
for tinnitus.  Therefore, the veteran's claim for separate 10 
percent schedular ratings for each ear for his service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  As the law and not the evidence 
is dispositive in this case, the claim must be denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 30 percent, but no 
higher, is granted for depression.

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 10 percent, but no 
higher, is granted for a right knee disorder.

Separate schedular 10 percent disability ratings for tinnitus 
in each ear are denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


